FIFTH DIVISION
                          MCFADDEN, C. J.,
       RICKMAN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    October 22, 2021



In the Court of Appeals of Georgia
 A21A0932. ALLSTATE PROPERTY                         AND       CASUALTY
     INSURANCE COMPANY v. NAY.
 A21A0933. NAY v. ALLSTATE PROPERTY AND CASUALTY
     INSURANCE COMPANY.

      MCFADDEN, Presiding Judge.

      Laura Nay was allegedly injured in a motor vehicle collision with a drunk

driver. She and her husband settled with that other driver for the full amount of

coverage available under his liability insurance policy. At issue before us today is the

question of the liability of her own insurer, Allstate Property and Casualty Insurance

Company, for uninsured motorist (“UM”) coverage.

      Georgia law requires insurers to offer two types of UM coverage: excess

coverage (sometime called “added-on” coverage) or traditional coverage. Where the

injury exceeds a tortfeasor’s coverage, excess UM coverage is not reduced by the
amount recovered from the tortfeasor. But traditional UM coverage is reduced by the

amount of the tortfeasor’s liability insurance.

      Nay had opted for traditional coverage. Her UM coverage and the tortfeasor’s

liability coverage are in the same amount, $100,000. Undertaking to avoid reduction

of her UM coverage to zero, she and the tortfeasor allocated 99 percent of her

settlement to punitive damages. In the main appeal by Allstate, we hold that

undertaking to be ineffective. So we reverse the trial court’s summary judgment

rulings which had found her UM coverage not to be reduced.

      In Nay’s cross-appeal, we find that the trial court did not abuse its discretion

in allowing Allstate to correct a misnomer in its answer. We also find that the

challenge to the denial of Nay’s motion to strike the answer because of the misnomer

is without merit in light of the correction of the misnomer. So we affirm the trial

court’s rulings in the cross-appeal.

      1. Facts and procedural posture.

      Nay filed a complaint against Christopher Neikirk for alleged damages arising

out of a motor vehicle collision. Pursuant to OCGA § 33-7-11 (d), Nay served a copy

of the complaint upon her UM carrier, Allstate Property and Casualty Insurance

Company, which filed an answer. Nay subsequently entered into a settlement by

                                          2
which Neikirk’s insurer, Mercury Insurance Company, paid Nay the $100,000 per

person liability limit provided by Neikirk’s Mercury policy, and Nay executed a

limited release of claims against Neikirk and Mercury pursuant to OCGA § 33-24-

41.1. The limited release included a statement that the $100,000 payment was

allocated as $1,000 in compensatory damages to Nay and her husband and $99,000

in punitive damages to Nay.

      Allstate and Nay then filed opposing motions for summary judgment on her

claim for UM benefits under the Allstate policy. Nay also filed a motion to strike

Allstate’s answer and other pleadings on the basis that the pleadings had been filed

under the incorrect name of Allstate Insurance Company. In response, Allstate filed

a motion to correct a misnomer by replacing the incorrect company name in its

pleadings with the correct name of Allstate Property and Casualty Insurance

Company. The trial court granted Allstate’s motion to correct the misnomer and

denied Nay’s motion to strike. After a hearing on the opposing motions for summary

judgment on the UM claim, the trial court entered an order denying Allstate’s motion

and granting Nay’s motion.

      In Case No. A21A0932, Allstate appeals from the trial court’s summary

judgment order. And in Case No. A21A0933, Nay cross-appeals, challenging the trial

                                         3
court’s order granting Allstate’s motion to correct a misnomer and denying her

motion to strike Allstate’s pleadings.

                                Case No. A21A0932

      2. UM Coverage.

      Allstate claims that the undisputed facts show that Nay is not entitled to

recover UM benefits under her Allstate policy and therefore the trial court erred in

denying summary judgment to Allstate and in granting summary judgment to Nay.

We agree.

            Summary judgment is proper when there is no genuine issue of
      material fact and the movant is entitled to judgment as a matter of law.
      OCGA § 9-11-56 (c). A de novo standard of review applies to an appeal
      from a grant of summary judgment, and we view the evidence, and all
      reasonable conclusions and inferences drawn from it, in the light most
      favorable to the nonmovant.

St. Paul Fire & Marine Ins. Co. v. Hughes, 321 Ga. App. 738, 739 (742 SE2d 762)

(2013) (citation omitted).

      So viewed, the evidence shows that under Nay’s Allstate policy, she could have

choosen either of two types of UM coverage. She could have selected “traditional”

UM coverage, or she could have selected excess (or “added-on”) UM coverage. She

selected the traditional UM coverage option, with a liability limit of $100,000 per


                                         4
person. She expressly rejected the excess (or added-on) UM coverage that would have

allowed such coverage to be added on to a tortfeasor’s at-fault liability limits. And

as recounted above, she settled her claim against Neikirk for payment of the $100,000

per person liability limit provided by his Mercury insurance policy.

      “Georgia’s UM statute, OCGA § 33-7-11[,] requires insurers to provide UM

coverage in automobile insurance policies unless the insured rejects the coverage in

writing.” Cline v. Allstate Prop. & Cas. Ins., 354 Ga. App. 415, 416 (841 SE2d 63)

(2020).

      Under the current law, insurers are required to offer two types of UM
      coverage. The first type is “added on” or excess UM coverage, which
      provides that the applicable limits of liability are available to cover any
      damages an insured suffers which exceed the tortfeasor’s policy limits.
      See OCGA § 33-7-11 (b) (1) (D) (ii) (I). The second type of available
      UM coverage is the traditional “reduced by” coverage, under which the
      UM limits of liability are reduced by any amount that the insured
      received from the tortfeasor’s insurer. See OCGA § 33-7-11 (b) (1) (D)
      (ii) (II). Insureds who elect the “reduced by” coverage generally pay a
      lower premium than that charged for excess or added on UM coverage.

Allstate Fire & Cas. Ins. Co. v. Rothman, 332 Ga. App. 670, 672 (774 SE2d 735)

(2015). Accord Donovan v. State Farm Mut. Auto. Ins. Co., 329 Ga. App. 609, 611

(765 SE2d 755) (2014) (the two types of available UM coverage set forth in OCGA




                                          5
§ 33-7-11 (b) (1) (D) (ii) are an excess or added-on policy and a traditional

difference-in-limits policy).

      Here, it is undisputed that Nay rejected the option of excess or added-on UM

coverage with Allstate, and she instead selected the option of a traditional difference-

in-limits policy which provided UM coverage only for the difference between the

available liability insurance under Neikirk’s Mercury policy and the limit of Nay’s

Allstate UM insurance. Because Nay has already recovered the full $100,000 liability

limit available under Neikirk’s Mercury policy, there is no difference between that

amount and the $100,000 limit of UM coverage under her Allstate policy. So there

is no UM coverage available to Nay.

      Nevertheless, Nay argues that she is entitled to UM coverage under her Allstate

policy because she allocated $99,000 of her $100,000 recovery to punitive damages

in the limited release she executed on behalf of Neikirk and Mercury. Indeed, our

Supreme Court has held that such an allocation is unobjectionable since “nothing in

OCGA § 33-24-41.1[, the statute governing limited releases,] precludes a statement

in the release that a portion of the payment be allocated to punitive damages.” Carter

v. Progressive Mountain Ins., 295 Ga. 487, 490 (761 SE2d 261) (2014).



                                           6
      But it follows, per force, from the holding in Carter that neither is such an

allocation effective to accomplish Nay’s objective here. Such an allocation does not

prevent the reduction of traditional UM coverage by the amount paid out under a

tortfeasor’s liability coverage.

      At issue in Carter was whether such an allocation resulted in forfeiture of UM

coverage. The Carter court held that it did not. It did not because inclusion in a

release of such an allocation to punitive damages does not shift payment of punitive

damages from the at-fault driver’s liability carrier to the injured party’s UM carrier

and so does not contravene the purpose of UM coverage. “[T]he statutory scheme

effectively prevents such a shifting.” Id. at 490. As the Court explained:

      Under OCGA § 33-24-41.1 (d) (2), the amount paid under a limited
      release shall be admissible as provided by law as evidence of the offset
      against the liability of an uninsured motorist carrier. And, by the plain
      language of the statute, it is “the amount paid” that is admissible, not
      merely the amount attributed to compensatory damages[, as opposed to
      punitive damages]. Further, preclusion of any such shifting of punitive
      damages to the UM carrier is also effected by OCGA § 33-7-11. . . . [I]f
      the insured selects [traditional UM] coverage under OCGA § 33-7-11
      (b) (1) (D) (ii) (II), [as Nay did in this case,] coverage will be limited to
      the difference between the available liability coverages and the limits
      of the uninsured motorist coverages provided under the insured’s motor
      vehicle insurance policies. Accordingly, . . . the plain language of the
      statutory scheme achieves the goal of forbidding the shifting of punitive
      damages [to the insured’s UM carrier.]


                                           7
Carter, supra at 490-494 (761 SE2d 261) (2014) (punctuation and footnote omitted;

emphasis in original).

      So the mere fact that Nay’s limited release included a statement allocating a

portion of her $100,000 recovery to punitive damages did not then shift the payment

of those punitive damages to Allstate as her UM carrier. Rather, “it is uncontroverted

that the [$100,000] paid represented the limits of [Neikirk’s Mercury] policy.” Carter,

supra at 491. And as discussed above, Nay’s UM coverage is limited to the difference

between the available $100,000 liability coverage under Neikirk’s Mercury policy

and the $100,000 limit of the UM insurance under Nay’s Allstate policy. “Allstate

. . . is entitled to set off against its [$100,000 UM] policy limits the $100,000 [that

Nay] received from [Neikirk’s] insurer.” Allstate Fire & Cas. Ins. Co. v. Rothman,

supra at 674. Because such a set-off leaves no available UM coverage, the trial court

erred in denying Allstate’s motion for summary judgment and in granting Nay’s

motion for summary judgment.

                                Case No. A21A0933

      3. Motion to correct a misnomer.

      Nay contends that the trial court erred in granting Allstate’s motion to correct

a misnomer in its pleadings. We disagree.

                                          8
             OCGA § 9-10-132 provides: “All misnomers, whether in the
      Christian name or surname, made in writs, pleadings, or other civil
      judicial proceedings, shall, on motion, be amended and corrected
      instanter without working unnecessary delay to the party making the
      same.” The term “Christian name,” as used in this statute, includes the
      name given to a corporation.

Mathis v. BellSouth Telecommunications, 301 Ga. App. 881, 883 n. 6 (690 SE2d 210)

(2010) (citation, punctuation, and emphasis omitted). “We review the trial court’s

grant or denial of a motion to correct a misnomer for abuse of discretion.” National

Office Partners v. Stanley, 293 Ga. App. 332, 333 (667 SE2d 122) (2008).

      In this case, we find no abuse of discretion by the trial court in simply allowing

Allstate to correct the misnomer of its own name in its own pleadings after having

been properly served in its capacity as Nay’s UM carrier and having acknowledged

such service in its answer. See Foskey v. Vidalia City School, 258 Ga. App. 298, 300

(a) (574 SE2d 367) (2002) (“where there has been actual service on the correct

defendant but the defendant has been denominated by the wrong name in the

pleadings, even if there exists another by such name, correction by amendment of this

misnomer may be done”). Moreover, Nay has shown no harm, so “the correction of

[the] misnomer . . . is not an abuse of discretion.” Id.

      4. Motion to strike.

                                           9
      Nay’s claim of error concerning the trial court’s denial of her motion to strike

Allstate’s answer is premised on the misnomer in the answer. Given our holding

above that the trial court did not abuse its discretion in allowing correction of the

misnomer in the answer, this claim of error is without merit and provides no basis for

reversal of the judgment below.

      Judgment affirmed in Case No. A21A0933 and judgment reversed in Case No.

A21A0932. Rickman, C. J., and Senior Appellate Judge Herbert E. Phipps concur.




                                         10